1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9
     GUILLERMO GARCIA,                                 )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
10
                                                       )
11                    Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE
              v.                                           A FURTHER RESPONSE TO COMPLAINT
12                                                     )   WITHIN TWENTY DAYS
                                                       )
13   M. BALDWIN, et.al.,
                                                       )   [ECF No. 34]
                      Defendants.                      )
14                                                     )
                                                       )
15
                                                       )
16                                                     )
                                                       )
17
18            Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20            On January 24, 2020, Defendants’ motion to declare Plaintiff a vexatious litigant and post
21   security was denied. (ECF No. 34.) Accordingly, Defendants shall file a further response to
22   Plaintiff’s first amended complaint within twenty (20) days from the date of service of this order.
23
24   IT IS SO ORDERED.
25   Dated:        January 27, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
